To: The Clerk of the Court of Appeals for the I't Supreme Judicial District (Civil Appeal)

Trial Court Cause No.: 2015V-0129                 From the 155ft Judicial DistrictFILED
                                                                                   CourtIN
                                                  Austin County, Texas    1st COURT   OF APPEALS
                                                                              HOUSTON, TEXAS
Appellants: City of Sealy, Texas, Mark Stolarski, Mayor, andLany          10/30/2015 11:04:07 AM
                                                                         Kuciemba, City Manager.
                Vs.                                                        CHRISTOPHER A. PRINE
                                                                                   Clerk
Appellee:       Town Park Center,LLC

Judge Presiding:                                  Court Reporter:
Honorable Jeff R. Steinhauser                     Vicki Brown                     FILED IN
                                                                           1st COURT OF APPEALS
Counsel for Appellants:                                                        HOUSTON, TEXAS
                                                  Counsel for Appellee:
John J. Hightower                                                         10/30/2015 11:04:07 AM
                                                  Andy Taylor
Attorney At Law                                                            CHRISTOPHER A. PRINE
                                                  Attorney At Law                  Clerk
Wortham Tower. Ste 600                            2668 Hwv 36 S
2727 Allen   Parkway                              Brenham   TX   77833
Houston, TX 77019

Date of   Hearing: October 27.2015                Date Order signed: October   27   .2015

Nature of   Action:    Breach of Contract - Accelerated Appeal Pursuant to Texas Rules      of
                       App.tt"t. Pr"".dr*R,r1.2   8'1

Disposition of Case: N/A

Jury   Trial:   No

Notice of Appeal     Filed:     October 29.2015

Signed:         October 30. 2015
                                                  SUS, MURPHY, DIS
                                                  Austin County, Texas

Attachments: Defendants' Notice of Appeal

ccr     Mr. John J. Hightower

        Mr. Andy Taylor
                                                                        Submitted: 1012912015 9:46:50 AM
                                                                               Sue Murphy, District Clerk



                                                                                 ",H:i,i:Jfi:"'""J,1;
                            CAUSE NO. 2015V-0I29

TOWN PARK       CENTER,LLC,                S   IN THE DISTRICT COURT OF
  Plaintiff,                               $
                                           $
VS.                                        $
                                           s
CITY OF SEALY, TEXAS'                      $       AUSTIN COUNTY, TEXAS
MARK STOLARSKI, MAYOR,             AND     $
LARRY KUCIEMBA, CITY                       S
MANAGER,                                   S
 Defendants.                               $      l55rH JUDICIAL DISTRICT
                     DEFENDANTS' NOTICE OF APPEAL

TO TIIE HONORABLE JUDGE OF TI{E COURT:
      Defendants the City   of   Sealy, Texas, Mark Stolarski, Mayor, and Larry

Kuciemba, City Manager, (collectively the "City Defendants") desire to appeal.

The information required by Rule 25.1(d) of the Texas Rules of Appellate

Procedure is:

      Trial Court: l55th Judicial District Court of Austin County,   Texas.

      Trial Court No.: 2015V-0129.

      Style: Town Park Center, LLC v. City of Sealy, Texas, Mark Stolarski,
Mayor, and Larry Kuciemba, City Manager

      Order/judgment appealed from: The trial court's order denying the Cify

Defendants' plea to jurisdiction and granting    a temporary injunction       signed

October 27 .2015.
     Court to which appeal is taken: lst or l4th Court of Appeals

     Name of each party filing this notice: The City of Sealy, Texas, Mark

Stolarski, Mayor, and Larry Kuciemba, Cify Manager.

                                          Respectful ly submitted,

                                          Or,soN & Or-soN, L.L.P.

                                    By:   /si John J. Hightower
                                          John J. Hightower
                                           State Bar No. 09614200
                                          j hightower@olsonllp. com

                                           Scott Bounds
                                           State Bar No. 02706000
                                          sbounds@olsonllp.com
                                          Wortham Tower, Suite 600
                                          2727 Allen Parkway
                                          Houston, Texas 77019
                                          Telephone: (7 13) 533-3800
                                          Facsimile: (713) 533-3888

                                          ATTORNEY FOR DEFENDANTS

                                      2
                            CERTIFICATE OF SERVICE

      I   hereby certiff that on the 29th day of October 2015, a true and correct copy

of the foregoing document was sent as indicated to all counsel of record             in

accordance with Tex. R. Civ. P.   2l and2Ia. as follows:
          Andy   Taylor                                     Vis electronic service
          ANDY TAYLOR & ASSOCIATES. PC
          2668 Highway 365
          Brenham, Texas 77833
          ataylor@andytalu lorlaw. com

                                               /s/ John J. Hightower
                                               John J. Hightower